Citation Nr: 0918666	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  06-17 625A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for scarring of the 
right eardrum.

2.  Entitlement to service connection for head injury 
residuals that include disequilibrium.

3.  Entitlement to an increased rating in excess of 10 
percent for service-connected otitis media.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from December 1944 to June 
1945.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision issued 
by a special processing unit ("Tiger Team") at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Boston, Massachusetts, currently 
has jurisdiction of the instant claims.  

The Veteran informed VA, via a November 2007 facsimile from 
his private physician, that he was unable to attend a hearing 
scheduled to have been conducted by a Veterans Law Judge at 
the RO in December 2007.  

An increased rating in excess of 10 percent for service-
connected otitis media (which includes symptoms of dizziness, 
also described as vertigo or disequilibrium) was denied by 
the RO in November 2005.  The Veteran was notified of this 
decision in November 2005.  He expressed his disagreement 
with this decision (citing to his "dizziness," instability, 
and imbalance) in January 2006.  He also disagreed with other 
issues that were denied as part of the November 2005 rating 
decision.  The timely filing of a notice of disagreement 
(NOD) initiates the appeal process.  See Godfrey v. Brown, 7 
Vet. App. 398, 408-410 (1995).  While a statement of the case 
(SOC) was issued in May 2006, it did not address the matter 
of increased rating for otitis media.  38 C.F.R. § 19.26 
(2008).  The Board is, therefore, obligated to remand this 
issue.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Because the outcome of the remand portion of this decision 
has a direct impact on the Veteran's claim seeking 
entitlement to a TDIU, the claim is held to be "inextricably 
intertwined" with the increased rating claim for otitis 
media.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the issue of TDIU must be remanded for re-
adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the Veteran of any further action required on his 
part.


FINDINGS OF FACT

1.  The Veteran sustained perforation of the right eardrum 
during service, and current residuals of right eardrum 
perforation include a thin and retracted right tympanic 
membrane. 

2.  The Veteran's "disequilibrium" is a symptom that has 
been associated with, and rated as part of, service-connected 
otitis media.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for residuals of scarring of 
the right eardrum have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 
38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The claim for service connection for head injury 
residuals that include disequilibrium is without legal merit.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 4.14 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Under VCAA, VA first has a duty to provide an appropriate 
claim form, instructions for completing it, and notice of 
information necessary to complete the claim if it is 
incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  

Second, VA has a duty to notify the appellant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This assistance 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, a May 2006 Statement of the Case satisfied the 
above cited criteria.  The claims were readjudicated in an 
October 2007 supplemental Statement of the Case.  A letter 
mailed to the Veteran in May 2008 notified him how disability 
ratings and effective dates are assigned.  

Hence, the content of the notice provided to the appellant 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  There is no evidence of any 
failure on the part of VA to further comply with VCAA that 
reasonably affects the outcome of this case.  

Here, the above-cited notice correspondence fully complied 
with the requirements of 38 U.S.C.A. § 5103(a).  The 
appellant was provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  The claims were thereafter readjudicated.  
Therefore, the actions taken by VA have cured any error in 
the timing of notice.  

In addition, with regard to the issue of service connection 
for scarring residuals of the right tympanic membrane, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed with regard to this issue.  

With regard to the claim for service connection for 
disequilibrium, claimed as a residual of a head injury or 
concussion, because the symptom of dizziness has already been 
associated with, and rated as part of, the service-connected 
disability of otitis media, this claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

Factual Background

A September 2003 letter from the Veteran's accredited 
representative shows that a claim was submitted for service 
connection for residuals of head trauma to include perforated 
ear drum.  The Veteran, as part of a letter dated in 
September 2003, asserted that he incurred an in-service 
concussion and ear damage resulting from his being too close 
to a 5 inch gun being fired.  

The service treatment records include a December 1944 
physical examination report (enlistment) which shows a 
notation regarding a history of occasional running ears.  
Examination of the Veteran's ears was normal.  A May 1945 
medical history record shows that the Veteran reported to 
sick call with first degree burns on his face.  Examination 
showed a ruptured left eardrum; the right eardrum showed no 
definite rupture.  A prior history of chronic ear discharge 
was observed.  Another medical history report, dated a week 
later in May 1945, includes a diagnosis of traumatic rupture 
of the left eardrum.  A note dated one day earlier cited to a 
perforation of each eardrum.  A Report of Medical Survey 
dated in June 1945 includes a diagnosis of traumatic rupture 
of his left tympanic membrane.  He gave a history of being 
caught in a blast of a 5 inch gun during gunnery practice in 
May 1945, while aboard the U.S.S. Rolette.  Review of a 
medical history report dated later in June 1945 notes that 
the Veteran was recommended for service discharge with a 
diagnosis of ruptured left tympanic membrane.  The Veteran 
reported a history of right ear intermittent drainage since 
childhood but that he had no recurrence since service 
entrance.  Examination of the right tympanic membrane showed 
scarring, but it was noted to be intact.  

The report of a VA fee-basis examination conducted in 
September 2003 shows that the Veteran provided a history of 
in-service acoustic trauma.  Examination revealed that both 
of the Veteran's tympanic membranes demonstrated significant 
old retraction with significant bilateral sclerosis.  Both 
ear canals were free of disease.  

A January 2004 letter from a private physician, Dr. Trotter, 
shows that he indicated that the Veteran suffered from, in 
pertinent part, disequilibrium associated likely with eardrum 
perforation and blows to the head.  

Review of a June 2004 rating decision shows that the 
Veteran's service-connected otitis media (includes claim of 
vertigo) was increased from zero percent to 10 percent 
disabling.  The disability was rated pursuant to Diagnostic 
Codes (Codes) 6200-6204.  See 38 C.F.R. § 4.87.  Under Code 
6200, which addresses otitis media disorders, the only 
compensable evaluation warranted under this provision is 10 
percent, and will be assigned only where the medical evidence 
of record shows suppuration or aural polyps.  Here, neither 
suppuration or aural polyps of the ears have been diagnosed.  
Under Code 6204 for peripheral vestibular disorders, a 0 
percent rating is assigned for occasional dizziness, and a 
maximum 30 percent rating is assigned for dizziness and 
occasional staggering.

The Veteran was provided a VA examination in September 2005.  
The Veteran's claims folder and medical records are shown to 
have been reviewed in the course of the examination.  The 
Veteran gave a history of being exposed to acoustic trauma 
in-service (as a result of his proximity to the firing of 5 
inch guns), and as a result incurred concussions on two 
occasions.  He added that he was told that he had ruptured 
his ear drums.  The Veteran also gave a history of feeling 
off balance since that time.  He added that he had not 
experienced ear drainage for 20 to 30 years.  The Veteran 
also provided a history of post-service employment related 
acoustic trauma.  

Examination revealed normal bilateral auricles, with no 
tissue loss or scaling.  Ear canals were also normal, with no 
edema, scaling, or discharge.  The right tympanic membrane 
was markedly thin and retracted with Nature's Type III 
tympanoplasty.  The supplied diagnoses did not include any 
mention of scarring of the right eardrum.  The examiner added 
that the Veteran's dizziness was etiologically-related to his 
in-service acoustic trauma.  The examiner added that neither 
perforation nor infection was present.  

A February 2006 letter from Dr. Trotter shows that he had 
treated the Veteran for many years.  The Veteran was noted to 
suffer from disequilibrium of gait.  A recent CT (computed 
tomography) test was reported to show no significant disease 
other than age-related changes.  The Veteran's history of in-
service noise exposure was noted to certainly explain his 
symptoms.  

A November 2007 letter from Dr. Trotter noted that the 
Veteran suffered from disequilibrium likely associated with 
eardrum perforation and blows to his head.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  However, the evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity."  Brady v. Brown, 
4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 
1155). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.

Service Connection for Scarring of the Right Eardrum

After a review of the evidence, the Board finds that weight 
of the competent evidence for and against the claim is at 
least in relative equipoise on the question of whether the 
Veteran currently has residual disability to right ear 
tympanic membrane rupture in service.  The Board notes that 
the service connection has been established for history of 
perforated left eardrum, and that the grant of service 
connection was premised on the in-service acoustic trauma 
from gunfire blast that was significant enough to cause 
traumatic left ear perforation.  Such evidence establishes 
the significant acoustic injury in service.  

Consistent with such event of acoustic trauma injury are 
service treatment records that reflect that in May 1945 the 
Veteran was seen for report of a blast of a 5 inch gun.  In 
May 1945, the right eardrum was injected.  In May 1945, a 
service treatment record entry recommending further testing 
noted a perforation of both eardrums.  In June 1945, in 
conjunction with a medical survey, and evidence of scarring 
of the right ear tympanic membrane.    

Although the post-service evidence does not include competent 
evidence a diagnosed disability of scarring of the right 
tympanic membrane, as noted, on VA fee-basis examination in 
June 2003, examination showed that the Veteran's tympanic 
membranes demonstrated significant old retraction with 
significant bilateral sclerosis.  Also, in the course of the 
VA examination conducted in September 2005, clinical findings 
included that the right tympanic membrane was markedly thin 
and retracted with Nature's Type III tympanoplasty.  Such 
symptomatology has not been differentiated or dissociated 
from the Veteran's right ear tympanic membrane perforation 
demonstrated in service.  

For these reasons, and resolving reasonable doubt in the 
Veteran's favor, the Board finds that the criteria for 
service connection for residuals of scarring of the right 
eardrum have been met.  The demonstrated current residuals 
are markedly thin right tympanic membrane with retracted with 
Nature's Type III tympanoplasty.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Head Injury Residuals that include 
Disequilibrium

As reported above, service treatment records confirm that the 
Veteran was exposed to acoustic trauma as a result of being 
close to 5 inch guns while in the military.  These same 
treatment records, however, do not show that the Veteran 
included either a concussion or blows to the head during his 
service.  

Post-service treatment records include findings provided by a 
private physician of "disequilibrium."  See letters dated 
in January 2004 and February 2006.  The February 2006 letter 
also cited normal head CT examination findings.  A VA 
examiner in September 2005 found that the Veteran's 
complaints of dizziness were related to his in-service 
concussion (which, as noted, evidence of which has not been 
shown) and an inner-ear injury.  Also, in November 2007, Dr. 
Trotter, as above reported, attributed the Veteran's 
disequilibrium with an eardrum perforation and blows to the 
head (also which have not been shown to have occurred during 
the Veteran's military service).

The evidence indicates that the Veteran's diagnosed findings 
of disequilibrium are symptoms of the service-connected 
otitis media, however, and, as such, they are already 
considered in the rating of the otitis media disorder.  See 
June 2004 and November 2005 rating decisions.  The Board also 
parenthetically observes that the Veteran's accredited 
representative, as part of an increased rating claim 
concerning the service-connected otitis media dated in June 
2005, commented that the current symptomatology associated 
with the "disequilibrium" had increased in severity.  
Granting service connection for head injury residuals, to 
here include disequilibrium as a distinct disability would 
violate the law against pyramiding, which specifically states 
that the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2008).  
Also, again the Board observes that no medical indication of 
the incurrence of either concussions or blows to the head are 
included as part of the service treatment records.  
Consequently, service connection for head injury residuals, 
concussion, blows to the head, to include disequilibrium is 
denied.


ORDER

Service connection for scarring of the right eardrum is 
granted.  

Service connection for head injury residuals that include 
disequilibrium, having been rendered moot, is denied.




REMAND

As noted above, the Veteran has filed a Notice of 
Disagreement with the originating agency's November 2005 
rating decision, which, in pertinent part, denied an 
increased rating in excess of 10 percent for the service-
connected otitis media, which includes rating the symptom of 
dizziness.  As the Veteran has not been provided a Statement 
of the Case in response to the Notice of Disagreement, a 
remand is required for the issuance of a Statement of the 
Case on this issue.  See Manlincon, 12 Vet. App. 238.

Accordingly, the issues of increased rating in excess of 10 
percent for otitis media and entitlement to TDIU are REMANDED 
for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The RO should issue a Statement of 
the Case to the Veteran and his 
representative on the issue of 
entitlement to an increased rating in 
excess of 10 percent for service-
connected otitis media, which includes 
the symptom of dizziness.  The Veteran 
and his representative should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
the Veteran perfects an appeal with 
respect to increased rating in excess of 
10 percent for otitis media, the RO 
should ensure that any indicated 
development is completed (to include 
providing him with appropriate notice in 
accordance with the recent decision (and 
pertinent included findings) issued by 
the United States Court of Appeals for 
Veterans Claims (Court) in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008)) before 
the case is returned to the Board.

2.  The RO should then readjudicate the 
claims for increased rating in excess of 
10 percent for otitis media (if properly 
perfected, per the above indicated 
action) and entitlement to TDIU.  The 
claim concerning entitlement to an 
increased rating for otitis media should 
only be certified to the Board if the 
appellant perfects an appeal.  If one or 
both continues to be denied, the Veteran 
and his representative should be 
furnished an appropriate Supplemental 
Statement of the Case, and should be 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


